Appeal from a judgment of the Supreme Court (Bradley, J.), entered October 22, 1992 in Ulster County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent denying petitioner’s request for a pair of free eyeglasses.
*723Petitioner was issued eyeglasses by the Department of Correctional Services in April 1991. These eyeglasses were allegedly stolen in August 1991. In March 1992 petitioner was given an eyeglass prescription from the facility optometrist. Petitioner was told that, pursuant to facility policy, he was only entitled to free eyeglasses every two years and would therefore have to pay for a replacement pair. A grievance filed by petitioner was denied and he subsequently initiated this proceeding. Supreme Court dismissed the petition. Petitioner appeals.
By the terms of the facility policy at issue, petitioner became eligible in April 1993 to receive a free pair of eyeglasses. The appeal is therefore moot (see, People ex rel. Lane v Infante, 143 AD2d 483).
Mikoll, J. P., Yesawich Jr., Levine and Crew III, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.